Citation Nr: 0822224	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  06-15 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hepatitis.

2.  Entitlement to service connection for a gastrointestinal 
disability.

3.  Entitlement to service connection for Meniere's disease.

4.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD) 
and adjustment disorder.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel


INTRODUCTION

The veteran had active service from December 1943 to February 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the Lincoln, 
Nebraska Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that additional evidence was received into 
the record in September 2006, following certification of the 
appeal to the Board, which has not been considered by the RO.  
There was no waiver of RO consideration of the additional 
evidence.  However, inasmuch as the additional evidence is 
not germane to the issues on appeal, the veteran is not 
prejudiced by the Board's consideration of the appeal at this 
time.  Bernard v. Brown, 4 Vet.App. 384 (1993).  

The issue of entitlement to service connection for a 
gastrointestinal disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent clinical evidence of record demonstrates 
that the veteran had acute infectious hepatitis in service, 
but does not demonstrate that the veteran currently has a 
chronic hepatitis disability, or any residuals thereof.

2.  The competent clinical evidence of record does not 
demonstrate that the veteran has currently diagnosed 
Meniere's disease.

3.  The competent clinical evidence of record establishes the 
occurrence of an in-service stressor, but does not 
demonstrate that the veteran has a current PTSD diagnosis.

4.  Adjustment disorder with depression has been shown by 
competent evidence to be causally related to the veteran's 
active service.


CONCLUSIONS OF LAW

1.   Hepatitis was not incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2007).

2.  Meniere's disease was not incurred in, or aggravated by, 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007).

3.  PTSD was not incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2007).

4.  Adjustment disorder with depression was incurred in 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date will be assigned in 
the event of award of the benefit sought.
 
In the present case, VA issued notification by means of 
September 2005, October 2005, and March 2006 letters from the 
agency of original jurisdiction (AOJ) to the appellant.  
These letters informed the appellant of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence and provided him 
with notice of the type of evidence necessary to establish a 
disability rating or effective date in the event of award of 
the benefit sought.  
        
In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, additional VCAA notification 
was issued after the initial AOJ adjudication of the claims.  
Nevertheless, the Court in Pelegrini noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice was harmless error.  Although the 
notice was provided to the appellant after the initial 
adjudication, the case was readjudicated thereafter, and the 
appellant has not been prejudiced thereby.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and private and VA 
treatment records.  Additionally, the claims file contains 
the veteran's statements in support of his claims.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  

The Board acknowledges that in October 2005, the veteran 
submitted a VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, in 
which he indicated that his physicians included Dr. P.S. and 
Dr. D. with the Cambridge Medical Clinic in Cambridge, NE.  
Such form specifically indicated that the veteran must sign 
and date the form on page 2 and that the appropriate block in 
item 9C, which relates to the authorization of the release of 
his information to VA.   However, in completing the VA Form 
VA 21-4142, the veteran failed to indicate the specific 
conditions for which he sought treatment by Dr. P. S. or Dr. 
D. or the pertinent dates of treatment, hospitalization, etc.  
He also failed to complete item 9C.   A handwritten note, 
presumably from someone in the RO, reflects that the original 
VA Form 21-4142 was returned to the veteran because item 9C 
was not complete.  Further, the RO, in its October 13, 2005 
VCAA notice letter to the veteran also informed him that his 
Authorization and Consent to Release Information to the VA 
from Cambridge Medical Clinic for Dr. P. D. and Dr. D. did 
not contain dates of treatment and did not indicate whether 
he authorized the release of his information to the VA.  The 
letter also informed the veteran that the RO was returning 
the incomplete form to him so that he could complete the 
necessary information and return the form to them.  He was 
also told that he may want to obtain and send the information 
himself.  Subsequently, on October 31, 2005, the RO received 
another VA Form 21-4142 from the veteran.  However, although 
such form was signed by the veteran, it did not provide any 
information pertaining to any treating physicians, dates of 
treatment, or the specific conditions for which he sought 
treatment.  Therefore, because the veteran did not provide 
the complete information requested by the RO, no records 
could be requested.  Additionally, in a VA Form 21-4138, 
Statement in Support of Claim, received in August 2006, the 
veteran indicated that he had furnished VA with all evidence 
that he was aware of.  

The Board notes that the veteran is advised that while the VA 
is obligated to assist a claimant in the development of a 
claim, there is no duty on the VA to prove the claim. If a 
claimant wishes assistance, he cannot passively wait for it 
in circumstances where he should have information that is 
essential in obtaining the putative evidence. Wamhoff v. 
Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 
190, reconsidered, 1 Vet. App. 406 (1991). Further, under the 
VCAA, a claimant for VA benefits has the responsibility to 
present and support the claim. 38 U.S.C. § 5107(a).

The Board also acknowledges that the veteran has not been 
afforded VA examinations.  However, the Board finds that no 
VA examination is necessary to satisfy the duty to assist in 
this case relative to the issues adjudicated on the merits 
herein.  In this regard, under 38 U.S.C.A. § 5103A(d)(2), VA 
must obtain a medical examination or opinion when such is 
necessary to make a decision on a claim.  Specifically, a VA 
examination is required where the record contains competent 
evidence of a current disability, and indicates that the 
disability or symptoms may be associated with military 
service, but does not contain sufficient evidence for the 
Secretary to make a decision.  Id.  In this case, with regard 
to the issues denied on appeal, the record does not contain 
any evidence demonstrating a current disability.  In such 
circumstances, there is no duty to obtain a medical 
examination or opinion.  McClendon v. Nicholson, 20 Vet. App. 
79, 84 (2006).  

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

Where a veteran served continuously for 90 days or more 
during a period of war and a psychosis becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in, or aggravated by, such service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).
In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).

Legal Analysis

1.  Hepatitis

The veteran asserts that service connection is warranted for 
hepatitis.  In terms of an in-service injury or disease, the 
veteran's service medical records reflect that he was treated 
for moderately severe, acute, infectious hepatitis with 
jaundice, whose cause was undetermined in March 1945 and 
April 1945.  The remainder of the veteran's service medical 
records, including his separation examination report, are 
silent for complaints of, treatment for, or a diagnosis of 
hepatitis.  At that time, it was noted as medical history 
that the veteran had been treated for malaria and jaundice.

With respect to a current disability, the evidence of record, 
including private and VA treatment records, does not 
demonstrate that the veteran has complained of, or sought 
treatment for chronic hepatitis or any current residuals of 
his in-service infectious hepatitis.  Therefore, as the 
evidence of record does not demonstrate that the veteran has 
chronic hepatitis or any current residuals of his in-service 
infectious hepatitis, the Board concludes that an award of 
service connection is not justified.  Support for this 
conclusion is found in Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) where the Court found that Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability and 
in the absence of proof of a present disability there can be 
no valid claim.  

In conclusion, although the veteran asserts that he has 
hepatitis that is related to service, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  He is competent to give evidence about what 
he experienced; for example, he is competent to report that 
he experiences certain symptoms.  See, e.g., Layno v. Brown, 
6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  However, the 
negative evidence of record is of greater probative value 
than the veteran's statements in support of his claim.  
Accordingly, the Board finds that the competent evidence of 
record fails to establish that the veteran has a current, 
chronic hepatitis disability as a result of his service.  The 
Board has considered the doctrine of giving the benefit of 
the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2007), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for hepatitis and the claim must be 
denied.

2.  Meniere's Disease

The veteran asserts that service connection is warranted for 
Meniere's Disease.  However, neither the veteran's service 
medical records, nor post-service treatment records reflect 
that he has ever complained of, sought treatment for, or been 
diagnosed with Meniere's disease.  The Board observes that an 
April 2002 VA audiology clinic note shows that the veteran 
had experienced "some off-balance/dizziness problems 
lately."  However, there is no evidence that such complaints 
were attributed to Meniere's disease.  Moreover, the 
available clinical evidence of record, including VA audiology 
clinic notes, only show that the veteran has been diagnosed 
with tinnitus and bilateral hearing loss, both of which is 
service-connected.  Therefore, as the evidence of record does 
not demonstrate that the veteran has Meniere's disease, the 
Board concludes that an award of service connection is not 
justified.  Support for this conclusion is found in Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) where the Court 
found that Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability and in the absence of 
proof of a present disability there can be no valid claim.  

In conclusion, although the veteran asserts that he has a 
current Meniere's disease disability that is related to 
service, he is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  He is 
competent to give evidence about what he experienced; for 
example, he is competent to report that he experiences 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  However, the negative 
evidence of record is of greater probative value than the 
veteran's statements in support of his claim.  Accordingly, 
the Board finds that the competent evidence of record fails 
to establish that the veteran has Meniere's disease as a 
result of his service.  The Board has considered the doctrine 
of giving the benefit of the doubt to the veteran, under 
38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2007), 
but does not find that the evidence is of such approximate 
balance as to warrant its application.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for Meniere 's 
disease and the claim must be denied.

3.  Psychiatric disability

     A.  PTSD

The veteran asserts that service connection is warranted for 
PTSD.  His reported stressors include being exposed to combat 
while serving in World War II.  In order to establish a claim 
of entitlement to service connection for PTSD, it is 
necessary to show that an in-service stressor occurred.  With 
respect to whether the veteran engaged in combat with the 
enemy, his DD Form 214 demonstrates that he participated in 
several World War II Campaigns, including the Bismarck 
Archipelago Campaign, the New Guinea Campaign, the Southern 
Philippines Campaign, and the Luzon Campaign.  His DD Form 
214 also shows that he received the Combat Infantryman Badge. 
Therefore, in resolving all benefit of doubt in the veteran's 
favor, the Board finds that the veteran was exposed to combat 
while in service. 

The Board notes that if combat is affirmatively indicated, 
then the veteran's lay testimony regarding claimed combat- 
related stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.  Here, the 
Board finds that the veteran's statements in the record 
regarding his combat-related stressors to be credible and 
consistent with the circumstances of his military combat 
activity.

Thus, the next inquiry is whether the veteran has a current 
PTSD diagnosis and whether such diagnosis is causally related 
to the veteran's service.  However, the record does not 
demonstrate that the veteran has a current PTSD diagnosis.  
Indeed, in May 2006, a private Mental Health Therapist, after 
an evaluation of the veteran, diagnosed the veteran with 
adjustment disorder with depression and rule out post-
traumatic stress disorder.  According to the examiner:

[The veteran] reveals certain symptoms of 
Post Traumatic Stress Disorder that are 
superimposed on truly macabre 
experiences.  Nonetheless, he does not 
reveal any relapse in terms of flashbacks 
and I certainly do not think that he is 
emotionally devoid of any demonstration 
of feeling.  He also reveals long term 
recall that may be variable but at least 
does not match up, as it were, with 
individuals who are struggling with 
severe symptoms of Post Traumatic Stress 
Disorder.  On the other hand, his 
adjustment difficulties are extreme and 
reveal not only the problems he has with 
emotional control but his chosen 
reclusiveness that now even includes 
backing away from his wife and family.  ...  
Naturally, therefore, it is obvious that 
a concrete nexus exists between [the 
veteran's] psychological conditions and 
his unfortunate combat experiences in 
World War II.

Therefore, as the evidence of record does not demonstrate 
that the veteran has a current PTSD diagnosis, the Board 
concludes that an award of service connection is not 
justified.  Support for this conclusion is found in Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) where the Court 
found that Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability and in the absence of 
proof of a present disability there can be no valid claim.  

Although the veteran asserts that he has a current PTSD 
disability that is related to service, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  He is competent to give evidence about what 
he experienced; for example, he is competent to report that 
he experiences certain symptoms.  See, e.g., Layno v. Brown, 
6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  However, the 
negative evidence of record is of greater probative value 
than the veteran's statements in support of his claim.  
Accordingly, the Board finds that the competent evidence of 
record fails to establish that the veteran has PTSD as a 
result of his service.  The Board has considered the doctrine 
of giving the benefit of the doubt to the veteran, under 
38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2007), 
but does not find that the evidence is of such approximate 
balance as to warrant its application.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection PTSD and the claim 
must be denied.

     B.  Adjustment Disorder

As noted above, a May 2006 private treatment record reflects 
that the veteran has been diagnosed with adjustment disorder 
with depression.  However, the veteran's service medical 
records are silent for complaints of, and/or treatment for 
adjustment disorder.  Nevertheless, the Board observes that 
the May 2006 private examiner, who as noted above diagnosed 
the veteran with adjustment disorder but did not find that he 
had PTSD, opined that "it is obvious that a concrete nexus 
exists between [the veteran's] psychological conditions and 
his unfortunate combat experiences in World War II."  
Therefore, as the only competent clinical opinion of record 
relates the veteran's currently diagnosed psychiatric 
condition, i.e.--adjustment disorder with depression, to his 
service in World War II, the Board, with resolution of doubt 
in the veteran's favor, finds that the evidence is sufficient 
to support a finding for a grant of service connection for 
adjustment disorder with depression.


ORDER

Entitlement to service connection for hepatitis is denied.

Entitlement to service connection for Meniere's disease is 
denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for adjustment disorder 
with depression is granted.


REMAND

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2007).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2007).  
 
With respect to the veteran's claim for entitlement to 
service connection for a gastrointestinal disability, the 
veteran's service medical records reflect that he complained 
of experiencing gastroenteritis of one week duration in March 
1945.  Post-service treatment records reflect that the 
veteran has complained of, and treatment for a 
gastrointestinal disability that has been diagnosed as 
gastroesophageal reflux disease (GERD), diverticulosis, and 
epigastric pain.  However, the record does not reflect that 
the veteran has been afforded a VA examination and clinical 
opinion to determine the nature and etiology of all current 
gastrointestinal disability.  Such an examination is 
necessary to fairly adjudicate the veteran's claim. 

With regard to the scheduling of the above-referenced VA 
examination, the Board, in reviewing the record, observes 
that the veteran has indicated that due to his age and 
numerous medical conditions, he is unable to travel to the 
Omaha, Nebraska VA Medical Center where he has previously 
been scheduled for VA examinations and for which he failed to 
report.  Thus, the Board finds that a scheduled fee-basis 
examination at a medical facility located closer to the 
veteran's address of record, would assist the veteran in 
substantiating his claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for a gastrointestinal 
disability since his discharge from 
service. After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, not already of record.

2.  The veteran should then be afforded a 
VA fee-basis examination at the closest 
available medical facility to the 
veteran's address of record, at which VA 
may feasibly obtain a contract 
examination, to determine the current 
nature and etiology of all current 
gastrointestinal disability.  A copy of 
the notice letter to the veteran for the 
scheduled examination should be included 
in the claims folder, and the veteran 
must be advised that failure to report 
for the scheduled examination could 
result in denial of the benefit sought.  

The claims folder must be made available 
to the examiner in conjunction with the 
examination.  The examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that any current gastrointestinal 
disability is etiologically related to 
the documented in-service 
gastroenteritis, or any other incident of 
the veteran's service.  All necessary 
tests should be performed.  The rationale 
for all opinions expressed should be set 
forth.  

3.  Thereafter, the RO should 
readjudicate the veteran's claim for 
entitlement to service connection for a 
gastrointestinal disability.  If the 
benefit sought remains denied, the RO 
should issue a supplemental statement of 
the case and afford the veteran the 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board, as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


